*532OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SEÑOR SNYDER
Disiento. Abrigo dudas en cnanto a haber llegado al-mismo resultado a que llegó la corte de distrito, de haber sido yo el juez ante quien se practicó la prueba. Pero no oí ni vi a los testigos, y del récord escueto no tengo medios de averiguar qué testigos eran dignos de crédito. Aun si tuvié-ramos poder para así hacerlo, estaría por tanto renuente a sustituir mi apreciación de la prueba por aquélla de la corte de distrito.
En este caso no debemos examinar do nuevo los hechos ' para determinar si hubiéramos llegado al mismo resultado en primera instancia. La misión de esta corte, al revisar cuestiones de hecho, termina cuando encuentra que existe base racional en la sentencia de la corte inferior. No puedo convenir en que la sentencia de la corte de distrito era ente-ramente irracional, y que no existía prueba sobre la cual basar la sentencia condenatoria. Esa es mi única razón por la cual voté para que se confirmara la sentencia condenatoria.